Citation Nr: 9912136	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  99-02 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran has verified military service from August 1961 to 
August 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, denying the benefit sought.


REMAND

The record shows that the veteran requested to testify at a 
travel Board hearing on the VA Form 9 submitted in January 
1999.  The record on appeal is silent as to a VA response to 
the hearing request.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should contact the veteran to 
schedule a travel Board hearing.  The 
veteran should be scheduled for a hearing 
that, to the extent possible, 
accommodates any request the veteran may 
have regarding time or date of 
appearance, and he should be advised of 
the hearing date.  All communications 
with the veteran and his representative 
regarding the scheduling of the travel 
Board hearing should be documented in the 
claims folder.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Deborah W. Singleton.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









